Citation Nr: 1047775	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran had active service with the U.S. Marine Corps from 
September 2003 to September 2007, including service in the 
Persian Gulf.  He is the recipient of the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued in October 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, as part of the Benefits 
Delivery at Discharge (BDD) program, which uses computerized and 
paperless claims processing. The use of this system allows VA to 
leverage information technology in order to more quickly and 
accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of the Veteran's case should 
consider the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.

REMAND

The law requires that the Board ensure the record for appeal is 
properly developed for appellate review.  In the case of appeals 
for increased ratings, the Board must ensure that the record 
reflects the severity of the disorder in question, and the Board 
must also consider the propriety of assigning one or more levels 
of rating, referred to as "staged" ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007), Fenderson v. West, 12 Vet. App. 119 
(1999); 






VA has a duty to assist the Veteran in the development of his 
claim, including the conduct of appropriate medical examinations.  
The last VA examination for PTSD was conducted in August 2008.  
However, the report indicates that its focus was primarily on the 
question of the Veteran's diagnosis, and not the severity of 
PTSD.  A clarifying VA examination will be directed.  38 C.F.R. § 
3.27(a).  

The claims file reflects that the last VA Medical Center (VAMC) 
treatment notes of record are dated in November 2009, and, during 
recent VA outpatient treatment sessions, the Veteran has 
indicated that his PTSD has worsened since he was last evaluated 
by VA.  For example, the Veteran reported increased PTSD symptoms 
in September 2009; while he stated that he was not doing well and 
that his symptoms made it very difficult for him to do his work 
or get along with other people and that he had trouble focusing 
in school in October 2009.  

While this case is in remand status, VA must gather any pertinent 
records of VA treatment after November 2009, and provide the 
Veteran with authorization forms for the release of any 
outstanding private records, and schedule him for another VA 
examination.  

January 2008 VA outpatient treatment records indicate that the 
Veteran had just started vocational rehabilitation.  On remand, 
his VA vocational rehabilitation folder should be associated with 
the claims file, prior to examination. 

Although the Veteran has not claimed entitlement to a total 
rating due to individual unemployability (TDIU), the Board 
observes that a TDIU is an element of all appeals for a higher 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 
total disability rating may be assigned on an extraschedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001) (holding that 
requiring a veteran to prove that he is 100 percent unemployable 
or that he is experiencing total occupational and social 
impairment is different than requiring the Veteran to prove that 
he cannot maintain substantially gainful employment; and that the 
use of the word "substantially" suggests an intent to impart 
flexibility into a determination of the Veteran's overall 
employability, whereas a requirement that the Veteran prove 100 
percent unemployability leaves no flexibility.  Thus, the term 
"substantially gainful employment" indicates an amount less 
than 100 percent.  Id )

In this case, the Veteran has a high school education and appears 
to have been unemployed most of the time since his discharge from 
service.  At times, he appears to have been in school and at 
other times he appears to have been employed part time.  The 
record contains evidence that the Veteran's PTSD symptoms have 
worsened and that he may be unemployable as a result of his PTSD, 
either alone or in combination with his other service-connected 
disabilities.  Currently, he does not meet the schedular criteria 
for an award of a TDIU.  Therefore, the Board finds that referral 
for consideration of an award of a TDIU on an extraschedular 
basis is warranted and remands the claim for appropriate 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment, records of which are not 
associated with the claims file.  The 
records requested must include, but are not 
limited to, VA treatment after November 2009 
and the Veteran's VA vocational 
rehabilitation folder.  The Veteran must be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then seek to obtain the identified 
relevant medical treatment records and 
associate them and his vocational 
rehabilitation folder with the claims file.




2.  After the passage of a reasonable 
amount of time, or upon the Veteran's 
response, the RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of his PTSD and 
whether that disability, either alone or in 
combination with his other service-
connected disabilities, renders him unable 
to obtain or retain substantially gainful 
employment.  The following considerations 
will govern the examination:

a.	The entire claims file and a copy 
of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims file.

b.	Any necessary tests or studies 
must be conducted, and all clinical 
findings must be reported in 
detail.  The reports prepared must 
be typed.

c.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
Veteran's PTSD.  In all 
conclusions, the examiner must 
identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.

d.	A Global Assessment of 
Functioning score and a rationale 
for that score must be provided.  
The examiner must provide an 
opinion as to the impact of the 
Veteran's PTSD on his social and 
occupational functioning and, 
specifically, the degree to which 
PTSD interferes with employment.  
In this regard, the examiner should 
describe the effects, if any, of 
his service-connected PTSD, either 
alone or together with his other 
service-connected disabilities-
benign prostatic hypertrophy; 
posttraumatic brain injury with 
residual headaches; thoracolumbar 
strain; cervical strain; 
patellofemoral syndrome with 
lateral collateral ligament strain 
of the right knee; right wrist 
strain; bilateral tinnitus; 
residuals of right hand strain with 
fracture of the little metacarpal 
bone; status post excision, 
pigmented nevi, with residual scar; 
hemorrhoids; fine resting tremors 
of both upper extremities; and 
erectile dysfunction-on the 
Veteran's ability to secure and 
follow a substantially gainful 
occupation at any time during the 
period on review.  In so doing, the 
examiner should discuss the 
Veteran's education and employment 
history/experience.  The examiner 
is advised that nonservice-
connected disabilities and age are 
not factors for consideration.

e.	If the examiner cannot provide 
any opinion without resorting to 
speculation, he or she must so 
state and explain why.






3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested VA 
examination report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing clinician for corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for an increased rating 
for PTSD, considering the propriety of a 
"staged" rating based on any changes in 
the degree of severity of that disability 
during the pendency of the Veteran's 
compensation claim.  

If the Veteran's claim for a higher initial 
disability rating for PTSD remains denied, 
or if granted and the combined rating does 
not meet the criteria for a total rating, 
the RO/AMC must consider referral of the  
Veteran's claim of entitlement to TDIU to 
the Director of the Compensation and Pension 
(C&P) Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  
If the Director of the C&P Service does not 
find that an extraschedular award is 
appropriate, but the RO/AMC finds that a 
higher disability rating is warranted for 
PTSD, the RO/AMC must also evaluate whether 
a schedular award of a TDIU is appropriate.  





5.  If any of the benefits sought remain 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claims, to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, 
if indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


